Case 5:18-cv-05181-PKH Document 20 _ Filed 08/23/19 Page 1 of 5 PagelD #: 144

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
KENNETH KAPPELMEIER AND | PLAINTIFF
ADAM KAPPELMEIER
V. NO. 5:18-CV-05181-PKH
WIL-SHAR, INC. DEFENDANT

 

SECOND JOINT MOTION TO DISMISS WITH PREJUDICE AND
FOR APPROVAL OF SETTLEMENT AGREEMENT

 

COMES NOW Plaintiffs Adam Kappelmeier and Kenneth Kappelmeier
(“Plaintiffs”) and Defendant Wil-Shar, Inc. (Defendant), by and through their
undersigned counsel, and jointly submit the following Second Joint Motion to Dismiss
With Prejudice and For Approval of Settlement Agreement:

1. The Parties previously moved for dismissal of this action after reaching an
arms-length settlement agreement between counsel. See ECF No. 14. The Court denied
that Joint Motion without prejudice and identified four issues to be addressed before the
Court can approve the requested settlement agreement. See ECF No. 16.

2. First, the Parties have attached the proposed Settlement Agreement as
Exhibit A to this Joint Motion and no filing under seal is requested. The Parties have still
agreed upon the Non-Disclosure provision within the Agreement to preclude the
affirmative disclosure of settlement terms but recognize and accept the public interest in
this information. Thus, this issue should be resolved.

3. Second, Defendant contends that Plaintiffs are not entitled to any wages

and, thus, a general release is warranted in exchange for the voluntary settlement

Page | of 4

 
Case 5:18-cv-05181-PKH Document 20 _ Filed 08/23/19 Page 2 of 5 PagelD #: 145

payments offered in the original settlement agreement. Nonetheless, the Parties have
agreed to modify the Settlement Agreement to only include a release of wage-related
claims pursuant to the FLSA and Arkansas law in order to resolve this matter.

4, Third, Defendant has consistently denied that any back wages are owed to
Plaintiffs. It adamantly denies Plaintiffs’ allegations of any back wage entitlement.
Furthermore, as previously briefed, the United States Department of Labor (DOL)
conducted an in-depth, two-year audit of Defendant’s wage practices prior to this lawsuit.
It reviewed every non-exempt employees’ pay records, took witnesses statements,
reviewed travel logs, and made other analysis into whether any wage violations occurred.
That audit included the very same claims alleged by Plaintiffs here, including a review of
Plaintiffs’ time, pay, and travel records.

Upon completion, the DOL concluded its audit without finding any back wages
owed to anyone, including Plaintiffs. Thus, Defendant believes that it has shown in good
faith such reasonable grounds to justify its position that no wages are owed and that it
was not in violation of the FLSA. See Jarrett v. ERC Properties, Inc., 211 F.3d 1078,
1083 (8th Cir. 2000). Defendant entered into this settlement to avoid the costs and
interference of business operations involved in FLSA litigation, especially after just
completing a nearly two-year audit.

Plaintiffs entered into this settlement to avoid the risk inherent in any litigation.
Plaintiffs acknowledge that the parties disagree as to legal and fact issues on all claims.

Plaintiffs seek to avoid the risk of a partial or full defense verdict.

Page 2 of 4
Case 5:18-cv-05181-PKH Document 20 _ Filed 08/23/19 Page 3 of 5 PagelD #: 146

In light of the DOL’s audit results and the good faith dispute as to liability on all
claims, and the desire of all parties to avoid litigation risk, the Parties’ settlement
negotiations concluded with an agreement absent liquidated damages.

4, Finally, the $30,000 payment is inclusive of attorney fees. The parties first
negotiated monetary amounts to resolve Plaintiffs’ wage and hour claims. Based upon
Plaintiffs’ estimates as to wages owed and Defendants adamant denial of liability,
supported by the DOL’s audit results, the parties agreed upon payment of $10,000 to each
Plaintiff, for a total payment of $20,000. The Plaintiffs are father and son. They held the
same position, Sheet Metal General Laborer, and performed the same tasks while
working for Defendant. They have the same dates of employment and were paid
approximately the same wages during the relevant time period. Plaintiffs agreed to this
monetary amount as fair payment to compromise their claims based on estimated wage
loss and in order to avoid the inherent risk of trial.

The parties then negotiated fees separately and without regard to Plaintiffs’ FLSA
claims. Those fees are included in the proposed payment because Defendant never
agreed to pay Plaintiffs $15,000 to compromise wage loss claims. Thus, this settlement
does not require Plaintiffs to bear the costs of their own attorneys’ fees in conflict with
the FLSA.

Further, courts value the private settlement of attorneys’ fees because it prevents
unnecessary litigation. Barbee v. Big River Steel, LLC, — F.3d __, 2019 WL 2527594 at
*2 (8th Cir. 2019). Also, as noted previously, a stipulated agreement of attorney fees in
private settlement is afforded more deference than in a disputed case. See Melgar v. OK

Foods, Inc., 902 F.3d 775, 778-80 (8th Cir. 2018)(“where the parties have already agreed

Page 3 of 4
Case 5:18-cv-05181-PKH Document 20 _ Filed 08/23/19 Page 4 of 5 PagelD #: 147

upon the fees to be paid, any required review need not be a line-by-line, hour-by-hour
review of the attorneys’ fecs.”). Thus, this resolution sufficiently closes all matters before
the Court and warrants dismissal without further litigation in accordance with the FLSA’s
interests.

5. The Parties have reached an amicable resolution as to Plaintiffs’ claims.
Accordingly, Plaintiffs and Defendant jointly seek dismissal, with prejudice, of Plaintiffs’
Amended Complaint in this action. This settlement between the parties represents a fair
and equitable compromise of bona fide wage and hour disputes. The Parties request that
following the Court’s approval of the Settlement Agreement, the Court dismiss the above-
styled action with prejudice.

WHEREFORE, Plaintiffs and Defendant jointly request that the Court ender an
order dismissing with prejudice this lawsuit in its entirety and approving the attached
Settlement Agreements, and for all other relief to which they may be entitled.

Respectfully submitted,

Joshua Bailey (ABA #2009184)
Brian C. Hogue (ABA #2010028)
HOGUE LAW FIRM

P.O. Box 4220

206 N. College Avenue

Fayetteville, AR 72701

Phone: (501) 221-0088

Fax: (888) 787-2040

Email: josh@hoguelawfirm.com
ATTORNEYS FOR PLAINTIFFS
And

J. Bruce Cross (ABA #74028)
Gregory J. Northen (ABA #2011181)
CROSS, GUNTER, WITHERSPOON

& GALCHUS, P.C.
500 President Clinton Avenue, Suite 200

Page 4 of 4
Case 5:18-cv-05181-PKH Document 20 _ Filed 08/23/19 Page 5 of 5 PagelD #: 148

Little Rock, Arkansas 72201

Phone: 501- 371-9999

Fax: 501-371-0035

Email: bcross@cgwg.com

Email: gnorthen@cgwg.com
ATTORNEYS FOR DEFENDANT

Page 5 of 4
